Citation Nr: 1025548	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from September 1965 to September 1967, to include duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  The 
case has been before the Board on a previous occasion, and was 
remanded in March 2009 for further evidentiary development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he injured his back and bilateral knees 
while serving in combat in the Republic of Vietnam.  The 
Veteran's service personnel records indicate that he served as a 
Marine artilleryman in Vietnam.  The Veteran has service-
connected posttraumatic stress disorder (PTSD) as a result of 
this service.  

Pursuant to Board instructions, the Veteran was offered a 
comprehensive VA orthopedic examination for the purposes of 
determining if there is any causal relationship between current 
knee and back disorders and service.  The returned report, dated 
in April 2009, offered a negative nexus opinion.  

The Veteran, in a May 2010 correspondence, indicated that there 
are records at the Loma Linda, California VA Medical Center 
(VAMC) which link current bilateral knee and back disorders to 
his service in Vietnam.  Specifically, he has stated that medical 
opinions exist which, based on radiographic evidence, offer a 
positive nexus opinion.  Additionally, the Veteran reported that 
he has sought to obtain a nexus letter from his VA caregivers; 
however, he felt as if he did not have time to add such findings 
to the evidentiary record.  He has specifically asserted that his 
treating physicians at VAMC Loma Linda have linked his current 
back and knee disabilities to carrying heavy objects, including 
155mm artillery shells, in active Marine Corps service.  

VA records are constructively part of the evidentiary record, and 
thus it is imperative that any outstanding VA records, which 
might be relevant to these claims for service connection, be 
located and associated with the claims file.  The claims must be 
remanded so that any outstanding treatment records from VAMC Loma 
Linda can be attached to the evidentiary record.  Additionally, 
the Veteran is to be given the opportunity to submit any 
additional evidence, to include positive nexus opinions from his 
treating VA physicians, which might currently be in his 
possession.  After affording the Veteran with the appropriate 
amount of time to supplement the record, any additional evidence 
should be considered in a de novo review of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment 
records from the VA Medical Center in 
Loma Linda, California.  
Specifically, any and all orthopedic 
treatment records which document 
treatment for bilateral knee 
disabilities and a low back disorder 
must be associated with the claims 
file.  Additionally, the Veteran is 
to be given an appropriate amount of 
time to supplement the record with 
additional evidence, to include 
potential positive nexus opinions 
authored by his treating physicians.  
If the Veteran's VA physician has 
specifically written a positive nexus 
opinion, the name of that clinician 
should be provided to VA, and such a 
VA record should be obtained and 
associated with the claims file.  

2.  After completing any additional 
indicated development, the claim is 
to be re-adjudicated.  If the 
determination is not favorable, issue 
an appropriate supplemental statement 
of the case and forward the claim to 
the Board for final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

